DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1/2/7/9, 12/14/16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1/2/8 or Claims 10/12/13 of U.S. Patent No. 10351167, in view of Hung et al. (US 2008/0243340), herein “Hung”.
Independent Claims 1, 12, and 19 (in combination with dependent Claims 7/9 for independent Claim 1 and dependent Claims 14/16 for independent Claim 12) of the instant application comprise almost verbatim language when compared to independent Claims 1 or 10 of US 10351167 except for (a) the limitation beginning with “determining a center friction value…”, as that particular limitation from US 10341167 instead reads “determining a compensation friction value…”, (b) the newly added limitations brought in by amendment that came from the instant application’s original dependent Claims 8/10, 15/17, and 20, respectively, and (c) the instant application requires the center friction value to be further “based on a difference between a first pressure value and a second pressure value, the first pressure value being a pressure measurement across a first cavity in a ball steering gear of the steering system, and the second pressure value being a pressure across a second cavity in the ball steering gear”, which is not mentioned in the claims of US 10351167.
With regards to (a), the very next limitation in the independent claims beginning with “computing a pressure value…” within the instant application is instead “based on the rack pressure value and the center friction value”, as opposed to being “based on the rack pressure value and the compensation friction value” (from US 10341167).  However, dependent Claims 2 and 14 of the instant application and dependent Claims 2 and 12 of US 10341167 clarifies that a/the compensation friction value is “based on a/the center friction value”, thus implicating both “center friction value” and “compensation friction value” as both being used to compute the pressure value.

With regards to (c), this limitation from the instant application’s independent claims only appears to be limiting the more generic invention of the independent claims of US 10351167 to specifically be drawn to one of only two of the most common old and well known in the art types of conventional steering systems: a reciprocating ball-type steering system (wherein the other type of conventional steering system most common and old and well known in the art is a rack-and-pinion type steering system) in combination with one of two old and well known in the art types of conventional steering assist systems: a hydraulic steering assist system (wherein the other type of conventional steering assist system most common and old and well known in the art is an electric steering assist system).  As this specific type of conventional steering system in combination with this specific type of conventional steering assist system would be obvious in view of the more generic independent claims in combination with the dependent Claims 2/8 or 12/13 of US 10351167 (as would the non-claimed alternatives requiring the steering system to specifically be a rack-and-pinion type steering system and/or the steering assist system to specifically be an electric steering assist system), the instant application’s independent claims are thus obvious in view of already stated combination of claims from US 10351167, and more particularly, for being simply one of four conventional old and well known in the art obvious-to-try combinations for both the type of steering system and the type of steering assist system.  Finally, the limitation at question per (c), “based on a difference between a first pressure value and a second pressure value [i.e. differential pressure], the first pressure value being a pressure measurement across a first cavity [i.e. first chamber 30 on one side of piston 20] in a ball steering gear of the steering system [i.e. a recirculating-ball system], and the second pressure value being a pressure across a second cavity [i.e. second chamber 32 on the other side of (“An electromagnetically actuated control valve supplies or meters a fluid from a fluid pressure source to the fluid assist assembly to provide a power assist for the steering system”, Paragraph 11, “Different types of known actuation mechanisms including rack and pinion and recirculating-ball systems can be used with the present invention…The hydraulic assist piston 20 and hydraulic cylinder are housing 22 as described herein are one example of a power assist system, using a hydraulic fluid such as oil or other low compressibility fluid, to provide a fluid assist to the steering system”, Paragraph 19, “When the vehicle operator driver turns the steering wheel 12 the control valve 38, based on a signal received from the electronic control unit 54, supplies hydraulic fluid to one of the first and second chambers 30, 32. Thus, the control valve 38 creates a hydraulic fluid pressure differential between the respective first and second fluid chambers 30, 32 causing the piston 20, and correspondingly the rack 18, to move in the direction of the lower pressure fluid chamber thereby assisting the vehicle operator in turning the vehicle wheels and steering the vehicle”, Paragraph 20, “In the unexcited or default state, the one-way input port 46 is connected to the one-way fluid return port 52 with minimal restriction while presenting a balanced obstruction or flow restriction opening between the respective first fluid output port 48 and second fluid output port 50. Accordingly, the pressure in both the first and second fluid chambers 30, 32 is equal. Upon receiving a variable excitation signal the control valve 38 operates to open the restriction between the one-way input port 46 and one of the first fluid output port 48 and second fluid output port 50 while closing the restriction between the input port 46 and the return port 52. Accordingly, hydraulic fluid travels through the respective two-way hydraulic lines 42, 44 in and out of the respective first fluid chamber 30 and second fluid chamber 32 thus moving the piston 20 within the housing or hydraulic cylinder 22”, Paragraph 21).  It would 
Claims 3 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1/2/3/8 and 10/11/12/13 of U.S. Patent No. 10351167, respectively, in view of Hung.  Dependent Claims 3 and 13 of the instant application share substantially the same subject matter as dependent Claims 3 and 11 of US 10341167, respectively.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1/2/4/8 of U.S. Patent No. 10351167, in view of Hung.  Dependent Claim 4 of the instant application shares substantially the same subject matter as dependent Claim 4 of US 10341167.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1/2/5/8 of U.S. Patent No. 10351167, in view of Hung.  Dependent Claim 5 of the instant application shares substantially the same subject matter as dependent Claim 5 of US 10341167.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1/2/7/8 of U.S. Patent No. 10351167, in view of Hung.  Dependent Claim 6 of the instant application shares substantially the same subject matter as dependent Claim 7 of US 10341167.
Claims 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claims 1/2/8/9 and 10/12/13/14 of U.S. Patent No. 10351167, respectively, in view of Hung.  Dependent Claims 11 and 18 of the instant application share substantially the same subject matter as dependent Claims 9 and 14 of US 10341167, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 9, and 11 (and Claims 2-7 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  These claims each include the term “the static pressure value” which lacks proper antecedent basis for use within these claims.  For purposes of compact prosecution, Examiner is instead interpreting this term in independent Claim 1 to instead be “a static pressure value” and additionally interpreting the term “a static pressure value” in dependent Claim 7 to instead be “[[a]] the static pressure value”.  Appropriate corrections are required.  Examiner further notes that a simple amendment to overcome this rejection would be to roll the subject matter of dependent Claim 7 into independent Claim 1 and then canceling dependent Claim 7.
Potential Allowable Subject Matter
Claims 1-7, 9, and 11 are rejected under both Double Patenting and 35 USC 112(b) within this instant Office Action, and Claims 12-14, 16, and 18-19 are only rejected under Double Patenting within this instant Office Action.  As such, none of the pending claims are in condition for allowance.  However, there are no prior art rejections being made under 35 USC 102 or 35 USC 103 at this time against these claims due to the “rolling up” of previously indicated allowable subject matter (such as from Claims 10 and 17) from at least the originally filed but now canceled dependent Claims 8/10/15/17/20.  As such, the as-amended limitations of the current independent Claims 1, 12, and 19 are not clearly disclosed, taught, suggested, or rendered obvious by the prior art of record for the reasons already made on record in the previous Office action.
Response to Arguments
Applicant's respectfully submitted remarks/arguments filed 16 Nov 21 have been fully considered but they are not fully persuasive.
Firstly, with regards to the previously made Double Patenting rejections, Applicant respectfully deferred/declined to respond to the “provisional” Double Patenting rejections until the present application has claims that are indicated as allowable and the claims in the reference application are allowed (and not “provisional” as the cited to reference (US 10351167) has already been patented.  As such, the Examiner has substantially maintained these Double Patenting rejections except for modifying them based on the amended claim set (which required the addition of dependent Claims 8 or 13 of US 10351167 into the base rejection of the amended independent Claims 1, 12, and 19 of the instant application).
Secondly, with regards to the previously made Claim Objection to Claim 12, the corrective amendment has enabled its withdrawal by the Examiner in the instant Office action.
Thirdly, with regards to the previously made Claim Rejection to Claim 20 under 35 USC 112(b), the cancelation of this claim has enabled its withdrawal by the Examiner in the instant Office action.  However, a new grounds of rejection under 35 USC 112(b) has been made against Claims 1-7, 9, and 11 due to the amendment made to the claims.  See the instant Office action’s 35 USC 112 Claim Rejections section for further details.
Finally, with regards to the previously made prior art Claim Rejections to Claims 1-2, 5, 7-8, 12, 14-15, and 19-20 under 35 USC 103, the amendment to the independent Claims 1, 12, and 19 effectively “rolling up” the subject matter from now canceled Claims 8/10/15/17/20, of which the subject matter of Claims 10 and 17 was previously indicated as allowable.  As such, this amendment has enabled the withdrawal of these prior art rejections by the Examiner in the instant Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663